DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/IB2019/052087 filed on 03/14/2019.

Response to Amendment
This office action is in response to the amendments submitted on 07/15/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 1,3,5,9,12-15 are amended  and two new claims 16 and 17 are added.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1, 2-6, 8-9,11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chamdani et al. (US 20170084070 A1), (hereinafter Chamdani) in view of Miller et al. (US 20130030700A1) (hereinafter Miller) both as mentioned in IDS submitted on 09/14/2020.
Regarding claim 1 Chamdani teaches a computer-implemented method for capturing the motion of a body of interest (Abstract, “analyzing motion made by a person ( i.e. body of interest)”), comprising : accessing a plurality of motion datasets including timestamped (Para[0069], “For tennis, the hub module may be typically placed at the chest location and is configured to combine the sensor data with the same timestamp and streams”) motion data points (Abstract, “ Techniques for capturing and analyzing motion made by a person performing activities are described”), each of the plurality of motion datasets (Fig 5C showing blocks of data, Para[0019] discusses data packet) being associated with a respective motion sensing unit ( Para [0017], “According to another embodiment, the present invention is a system for capturing motion performed by a user, the system comprises a plurality of sensor modules respectively attached to different parts of a body”) at which the timestamped motion data points of that motion dataset are generated, wherein of the plurality of each motion sensing units ( Fig 1A showing multiple sensor units) is configured to be in physical contact with a different part of a body of interest (Fig 1A, Para[0007], “ In general, the present invention is related to capturing and analyzing complex motions made by a person performing activities. According to one aspect of the present invention, sensing devices or sensor modules are attached to different parts of a body. As a person makes moves, the sensor modules, each including at least one inertial sensor, producing sensing data that are locally received in one module in communication with an external device either remotely or locally.”); processing the timestamped motion data points to generate a kinematic model which describes motion of the respective parts of the body of interest; and, outputting the kinematic model (Para[0046], “kinematic model” as presented in Fig 7 A. Also based on Para [0162], “For each instant of time while a specific task executed, joint kinematics is calculated in terms of angles of rotation (i.e. motion data) in a 3D coordinate system.”)
	Chamdani is silent with regards to wherein each of the plurality of motion sensing units includes a respective  satellite network sensor arranged to receive signals transmitted from a global or regional navigation satellite systems network and wherein each timestamped motion data point is timestamped at the motion sensing unit at which it is generated using a clock time that is synchronized across the plurality of motion sensing units using the satellite systems network and the satellite network sensor of that motion sensing unit.  
	Miller teaches wherein each of the plurality of motion sensing unit ( Abstract , “A navigational deployment and initialization system, including: at least one personal inertial navigation module associated with at least one user and comprising a plurality of sensors (i.e. plurality of motion sensing unit”) includes a satellite network sensor arranged to receive signals (Fig 2 shows a deployment system 28 which contains inertial navigation system 36. This system contains the sensors. According to Para [0088] - “This reference allows mobile nodes to account for drift in the atmospheric pressure. Similarly, the inertial navigation system 36 of the device 28 allows tight integration with other navigation sensors to provide a more accurate estimate of the vehicle V position and orientation.” Based on abstract this sensor can receive at least a portion of at least one of the following: the user data, the time data, the event data, the navigation data, or any combination thereof.) transmitted from a global or regional navigation satellite systems network and wherein each timestamped motion data point is timestamped at the motion sensing unit at which it is generated using a clock time that is synchronized across the plurality of motion sensing units using  the satellite systems network ( Para [0079], “ As discussed above, all devices 28 and other components of the system 10 (i.e. this means other component such as the personal inertial navigation module 12 including its sensors 14 are synchronized) on the location network synchronize their internal clock to the GPS PPS time reference. This synchronization may occur directly from the GPS signal 80, such as at the deployment recognition device 28, or indirectly via a radio link, such as with the radio 46 and personal inertial navigation module 12. A common time reference permits time stamps and synchronization of information between different components. When an event occurs, such as when a user U tags in into the location network, or when a user U joins a long-range radio network, the deployment recognition devices 28 communicates this information, such that all devices 28 maintain a common database 54. Time synchronization permits a version control of database 54 entries, and new devices 28 that join the network download the latest database 54 after joining. Given sufficient time during or after the event, all deployment recognition devices 28 have an identical database 54, as does the central controller 32.”) and the satellite network sensor of that motion sensing unit (Para[0034], “synchronization between determined position of the deployment device for satellite information”. Para[0088] states about GPS receivers which reads on “satellite network sensor” as mentioned in page 13, line 5-10 of specification of instant application).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement synchronization with satellite system as taught by Miller into the motion capturing system of Chamdani since the technique of Miller is applied on motion and navigation system. Therefore, this technique of synchronizing with satellite system would facilitate the present invention provides navigational deployment and initialization systems and methods that facilitate the accurate initial and/or subsequent location in a common frame of reference (Miller, Para [0012]).
Regarding claim 2 the combination of Chamdani and Miller teaches the limitations of claim 1.
	Chamdani is silent with regards to wherein the satellite systems network is a global navigation satellite systems network.
	Miller teaches wherein the satellite systems network is a global navigation satellite systems network (Para [0088], GNSS system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement synchronization with satellite system as taught by Miller into the motion capturing system of Chamdani since the technique of Miller is applied on motion and navigation system. Therefore, this technique of synchronizing with satellite system would facilitate the present invention provides navigational deployment and initialization systems and methods that facilitate the accurate initial and/or subsequent location in a common frame of reference (Miller, Para [0012]).
Regarding claim 3 Chamdani and Miller teaches the limitations of claim 1.
	Chamdani further teaches wherein each of the plurality of motion sensing units includes a respective plurality (Para [0017], “According to another embodiment, the present invention is a system for capturing motion performed by a user, the system comprises a plurality of sensor modules respectively attached to different parts of a body”) of disparate sensors (Para [0016], “Each of the sensor modules includes at least one inertial sensor or integrated gyroscope, accelerometer, and magnetometer.”) and wherein each of the plurality of motion datasets (Fig 5C showing blocks of data, Para[0019] discusses data packet) includes respective timestamped motion data points from each of the plurality of disparate sensors for that motion sensing unit  (Para [0008], “Accordingly, a wireless protocol for real-time low-latency streaming is provided and described for intercommunication between a hub module and each of its satellite modules with features including at least time- stamp synchronization, clock-skew mitigation, packet retransmission, error correction, sensor data compression.”).

Regarding claim 4 the combination of Chamdani and Miller teaches the limitations of claim 1.
	Chamdani further teaches including pre-processing the timestamped motion data points ( Para[0008], “Accordingly, a wireless protocol for real-time low-latency streaming is provided and described for intercommunication between a hub module and each of its satellite modules with features including at least time- stamp synchronization, clock-skew mitigation, packet retransmission, error correction, sensor data compression,”) using a pre- processing algorithm (Fig 8A, Para [0055] ).


Regarding claim 5 the combination of Chamdani and Miller teaches the limitations of claim 4.
	Chamdani further teaches wherein pre- processing the timestamped motion data points includes, for each of the plurality of motion datasets (Fig 5C showing blocks of data, Para[0019] discusses data packet), inputting the timestamped motion data points from the disparate sensors (Para [0065], “The present invention pertains to a system, a method, a platform and an application each of which is uniquely designed, implemented or configured to use distributed placement of sensor modules for capturing and analyzing motions of a human being performing various activities (e.g., per a sport). In one embodiment, full and/or partial body motion capture and analysis are performed using an application-oriented, multi-sensor, high-speed algorithms and scalable system platform”) into a filtering algorithm which outputs a single series of filtered motion data points for that motion dataset (Para [0193], “Steps detection is applied in a similar way than the ball hits detection. Instead of forearm acceleration data, right and left shank acceleration data are used to detect the steps. In one embodiment, a verification is done on the 3D acceleration coming from right and shank sensors (i.e. disparate sensors) during calibration phase, to identify which sensor axis is sensing jump/vertical motion, with respect to the sensor position on the body. For all the dataset available in time, the acceleration measured by the sensor axis on the right or left shank identified in the previous step is low-pass filtered using a second-order Butterworth filter”).  
Regarding claim 6 the combination of Chamdani and Miller teaches the limitations of claim 4.
	Chamdani teaches including-applying a structural model associated with the body of interest to the timestamped motion data points, wherein the structural model defines theoretical kinematic constraints associated with respective parts of the body of interest ( Para [0161] explains using anatomical model for kinematic analysis which reads on structural model ) by identifying invalid timestamped motion data points and wherein applying the structural model includes inputting the theoretical kinematic constraints into the filtering algorithm as additional information during filtering of the motion data points (Para [0187]-[189] discussing filtering process).   

Regarding claim 8 the combination of Chamdani and Miller teaches the limitations of claim 1.
	Chamdani teaches using the reference dataset to correct errors (Para [0019], error correction coding scheme) present in the motion datasets, wherein using the reference dataset to correct errors includes applying real time kinematic techniques (Para [0160] and [0162] discuss about using kinematics model and reference data as part of correction).  
	Chamdani is silent with regards to accessing a reference dataset including reference data points having been measured at a base unit, wherein the position of the base unit is fixed;
Miller teaches accessing a reference dataset including reference data points having been measured at a base unit, wherein the position of the base unit is fixed (Para[0088], “  As discussed, the positioning system 34 can take a variety of forms, and in one preferred and non-limiting embodiment, is in the form of a global navigation satellite system (GNSS), such as GPS or GPS/Galileo, where the receiver provides the measurements relating to the absolute position of the vehicle V. A high-end implementation may include a receiver capable of reporting individual pseudo ranges, carrier phase, and velocity measurements to the deployment recognition device 28. It is further envisioned that a pressure sensor 56, which is fixed to a stationary object, can be used to provide a pressure reference to the entire system 10. This reference allows mobile nodes to account for drift in the atmospheric pressure”. Also based on Para [0081]- [0082] the system to remain stationary and initialize and setup reference data is explained);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement accessing a reference dataset including reference data points having been measured at a base unit, wherein the position of the base unit is fixed as taught by Miller into the motion capturing system of Chamdani since the technique of Miller is applied on motion and navigation system. Therefore, this technique of capturing reference data when the unit is stationary facilitate for better initialization and correct measurement of overall motion data (Miller, Para [0081]- [0082]). 

Regarding claim 9 the combination of Chamdani and Miller teaches the limitations of claim 4.
	Chamdani is silent with regards to wherein the timestamped motion data points of each of the plurality of motion datasets includes respective global navigation satellite systems-based motion data points.  
	Miller teaches wherein the timestamped motion data points of each of the plurality of  motion dataset (Abstract , “A navigational deployment and initialization system, including: at least one personal inertial navigation module associated with at least one user and comprising a plurality of sensors (i.e. plurality of motion sensing unit”)  includes respective  global navigation satellite systems-based motion data points ( Para[0088], “As discussed, the positioning system 34 can take a variety of forms, and in one preferred and non-limiting embodiment, is in the form of a global navigation satellite system  such as GPS or GPS/Galileo, where the receiver provides the measurements relating to the absolute position of the vehicle V”. Para [0079]- [0081] discusses about time stamping process.)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement synchronization with satellite system as taught by Miller into the motion capturing system of Chamdani since the technique of Miller is applied on motion and navigation system. Therefore, this technique of synchronizing with satellite system would facilitate the present invention provides navigational deployment and initialization systems and methods that facilitate the accurate initial and/or subsequent location in a common frame of reference (Miller, Para [0012]). 

Regarding claim 11 the combination of Chamdani and Miller teaches the limitations of claim 6.
	Chamdani teaches wherein the body of interest is a human or animal body (Fig 1, Para [0007]- [0009] human biomechanical model), and wherein the structural model is a skeletal model (Para [0079], “human skeleton”. Also [0164] – [0173] discusses anatomical model).  
Regarding claim 12 Chamdani teaches a system for capturing the motion of a body of interest (Abstract, “analyzing motion made by a person ( i.e. body of interest)”), comprising: a processor and a memory configured to provide computer program instructions to the processor to execute functions of components (Para[0068] and Para[0083] ) ; a motion dataset accessing component for accessing a plurality of motion datasets including timestamped motion data points (Para[0069], “For tennis, the hub module may be typically placed at the chest location and is configured to combine the sensor data with the same timestamp and streams”), each of the plurality of  motion datasets (Fig 5C showing blocks of data, Para[0019] discusses data packet) being associated with a respective  motion sensing unit  ( Para [0017], “According to another embodiment, the present invention is a system for capturing motion performed by a user, the system comprises a plurality of sensor modules respectively attached to different parts of a body”) at which timestamped motion data points of that motion dataset are generated, wherein each of the plurality of  motion sensing units (Fig 1A showing multiple sensor units) is configured to be in physical contact with a different part of a body of interest ( Fig 1A , Para[0007], “In general, the present invention is related to capturing and analyzing complex motions made by a person performing activities. According to one aspect of the present invention, sensing devices or sensor modules are attached to different parts of a body. As a person makes moves, the sensor modules, each including at least one inertial sensor, producing sensing data that are locally received in one module in communication with an external device either remotely or locally.”); a processing component for processing the timestamped motion data points to generate a kinematic model which describes motion of the respective parts of the body of interest; and, a model outputting component for outputting the kinematic mode(Para[0046], “kinematic model” as presented in Fig 7 A. Also based on Para [0162], “For each instant of time while a specific task executed, joint kinematics is calculated in terms of angles of rotation (i.e. motion data) in a 3D coordinate system.”), 
	 Chamdani is silent with regards to wherein each of the plurality of  motion sensing units includes a respective satellite network sensor arranged to receive signals transmitted from a global or regional navigation satellite systems network and wherein each timestamped motion data point is timestamped at the motion sensing unit at which it is generated using a clock time that is synchronized across the plurality of motion sensing units using the satellite systems network and the satellite network sensor of that motion sensing unit.  
	Miller teaches wherein each plurality of  motion sensing unit includes a respective satellite network (Para [0044], “respective data devices) sensor arranged to receive signals (Fig 2 shows a deployment system 28 which contains inertial navigation system 36. This system contains the sensors. According to Para [0088]- “This reference allows mobile nodes to account for drift in the atmospheric pressure. Similarly, the inertial navigation system 36 of the device 28 allows tight integration with other navigation sensors to provide a more accurate estimate
of the vehicle V position and orientation.” Based on abstract this sensor can receive at least a portion of at least one of the following: the user data, the time data, the event data, the navigation data, or any combination thereof.) transmitted from a global or regional navigation satellite systems network and wherein each timestamped motion data point is timestamped at the motion sensing unit at which it is generated using a clock time that is synchronized across the plurality of motion sensing units using  the satellite systems network ( Para [0079], “ As discussed above, all devices 28 and other components of the system 10 (i.e. this means other component such as the personal inertial navigation module 12 including its sensors 14 are synchronized) on the location network synchronize their internal clock to the GPS PPS time reference. This synchronization may occur directly from the GPS signal 80, such as at the deployment recognition device 28, or indirectly via a radio link, such as with the radio 46 and personal inertial navigation module 12. A common time reference permits time stamps and synchronization of information between different components. When an event occurs, such as when a user U tags in into the location network, or when a user U joins a long-range radio network, the deployment recognition devices 28 communicates this information, such that all devices 28 maintain a common database 54. Time synchronization permits a version control of database 54 entries, and new devices 28 that join the network download the latest database 54 after joining. Given sufficient time during or after the event, all deployment recognition devices 28 have an identical database 54, as does the central controller 32.”) and the satellite network sensor of that motion sensing unit (Para[0034], “synchronization between determined position of the deployment device for satellite information”. Para [0079], discusses about clock. Para[0088] states about GPS receivers which reads on “satellite network sensor” as mentioned in page 13, line 5-10 of specification of instant application).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement synchronization with satellite system as taught by Miller into the motion capturing system of Chamdani since the technique of Miller is applied on motion and navigation system. Therefore, this technique of synchronizing with satellite system would facilitate the present invention provides navigational deployment and initialization systems and methods that facilitate the accurate initial and/or subsequent location in a common frame of reference (Miller, Para [0012]).

Regarding claim 13 Chamdani and Miller teaches the limitations of claim 12.
Please refer to rejection of claim 3 above. Claims 3 and 13 both having analogues limitation are rejected by the same premises.

Regarding claim 14 the combination of Chamdani and Miller teaches the limitations of claim 13.
	Chamdani is silent with regards to wherein the satellite systems network is a global navigation satellite systems network and wherein of the plurality of  motion sensing units includes a global navigation systems network receiver.  
	Miller teaches wherein the satellite systems network is a global navigation satellite systems network (Para [0088], GNSS system).and wherein each of the plurality of  motion sensing unit (Fig 1A showing multiple sensor units) includes a global navigation systems network receiver (Para [0086], receiver on the deployment recognition device”. According to para [0039] deployment device 28 can have inertial navigation system 36 (According to Para [0056] there can be sensors such as accelerometer, gyroscope etc).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement synchronization with satellite system as taught by Miller into the motion capturing system of Chamdani since the technique of Miller is applied on motion and navigation system. Therefore, this technique of synchronizing with satellite system would facilitate the present invention provides navigational deployment and initialization systems and methods that facilitate the accurate initial and/or subsequent location in a common frame of reference (Miller, Para [0012]).

Regarding claim 15 Chamdani teaches a system including a motion sensing unit for capturing the motion of a body of interest and configured to be in physical contact with a part of the body of interest (Fig 1A, Para [0007], “In general, the present invention is related to capturing and analyzing complex motions made by a person performing activities. According to one aspect of the present invention, sensing devices or sensor modules are attached to different parts of a body. As a person makes moves, the sensor modules, each including at least one inertial sensor, producing sensing data that are locally received in one module in communication with an external device either remotely or locally.”) the motion sensing unit comprising: a sensor for providing motion data points relating to motion of the sensor; a timestamping component for timestamping the motion data points to generate timestamped motion data points (Para [0069], “For tennis, the hub module may be typically placed at the chest location and is configured to combine the sensor data with the same timestamp and streams”); and, a providing component for providing a motion dataset including the timestamped motion data points to a computing device, wherein the motion dataset is provided to the computing device for processing together with motion datasets from the other motion sensing units in the sensor network to generate a kinematic model which describes motion of the respective parts of the body of interest (Para[0046], “kinematic model” as presented in Fig 7 A. Also based on Para [0162], “For each instant of time while a specific task executed, joint kinematics is calculated in terms of angles of rotation (i.e. motion data) in a 3D coordinate system.”) 
	Chamdani is silent with regards to a satellite network sensor for receiving a satellite network signal including timing information and having been transmitted from a global or regional navigation satellite systems network; a clock synchronization component for using the satellite network signal to synchronize a local clock time maintained by the motion sensing unit with clock times of a plurality of other motion sensing units in a sensor network;
	Miller teaches a satellite network sensor for receiving a satellite network signal including timing information (Fig 2 shows a deployment system 28 which contains inertial navigation system 36. This system contains the sensors. According to Para [0088]- “This reference allows mobile nodes to account for drift in the atmospheric pressure. Similarly, the inertial navigation system 36 of the device 28 allows tight integration with other navigation sensors to provide a more accurate estimate
of the vehicle V position and orientation.” Based on abstract this sensor can receive at least a portion of at least one of the following: the user data, the time data, the event data, the navigation data, or any combination thereof. ) and having been transmitted from a global or regional navigation satellite systems network; a clock synchronization component for using the satellite network signal to synchronize a local clock time maintained by the motion sensing unit with clock times of a plurality of other motion sensing units in a sensor network ( Para[0034], “synchronization between determined position of the deployment device for satellite information”. Para [0079], discusses about clock);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement synchronization with satellite system as taught by Miller into the motion capturing system of Chamdani since the technique of Miller is applied on motion and navigation system. Therefore, this technique of synchronizing with satellite system would facilitate the present invention provides navigational deployment and initialization systems and methods that facilitate the accurate initial and/or subsequent location in a common frame of reference (Miller, Para [0012]).
Regarding claim 16 the combination of Chamdani and Miller teaches the limitations of claim 15.
	Chamdani further teaches including a plurality of motion sensing units ( Fig 1A, showing multiple sensing units in different parts of body).
Regarding claim 17 the combination of Chamdani and Miller teaches the limitations of claim 16.
	Chamdani further teaches including the computing device, comprising: 
a processor ( Fig 2 showing MCU -processor)and a memory configured to provide computer program instructions to the processor to execute functions of components ( Para [0152] discusses about memory and executable instructions); 
a motion dataset accessing component for accessing a plurality of motion datasets (Fig 5C showing blocks of data, Para[0019] discusses data packet) including timestamped motion datapoints, each of the plurality of motion datasets being associated with a respective one of the plurality of motion sensing units at which timestamped 5 SF-4851875Application No.: 16/980,743Docket No.: 21406-20001.00 motion data points of that motion dataset are generated (Para[0069], “For tennis, the hub module may be typically placed at the chest location and is configured to combine the sensor data with the same timestamp and streams”) , a processing component for processing the timestamped motion data points to generate a kinematic model which describes motion of the respective parts of the body of interest; and, a model outputting component for outputting the kinematic model(Para[0046], “kinematic model” as presented in Fig 7 A. Also based on Para [0162], “For each instant of time while a specific task executed, joint kinematics is calculated in terms of angles of rotation (i.e. motion data) in a 3D coordinate system.”) 
	Chamdani is silent with regards to wherein each of the plurality of timestamped motion data points is timestamped at the motion sensing unit at which it is generated using a clock time that is synchronized across the plurality of motion sensing units using the satellite systems network and the satellite network sensor of that motion sensing unit;
	Miller teaches wherein each of the plurality of timestamped motion data points is timestamped at the motion sensing unit Abstract , “A navigational deployment and initialization system, including: at least one personal inertial navigation module associated with at least one user and comprising a plurality of sensors (i.e. plurality of motion sensing unit”) at which it is generated using a clock time that is synchronized across the plurality of motion sensing units using the satellite systems network ( Para [0079], “ As discussed above, all devices 28 and other components of the system 10 (i.e. this means other component such as the personal inertial navigation module 12 including its sensors 14 are synchronized) on the location network synchronize their internal clock to the GPS PPS time reference. This synchronization may occur directly from the GPS signal 80, such as at the deployment recognition device 28, or indirectly via a radio link, such as with the radio 46 and personal inertial navigation module 12. A common time reference permits time stamps and synchronization of information between different components. When an event occurs, such as when a user U tags in into the location network, or when a user U joins a long-range radio network, the deployment recognition devices 28 communicates this information, such that all devices 28 maintain a common database 54. Time synchronization permits a version control of database 54 entries, and new devices 28 that join the network download the latest database 54 after joining. Given sufficient time during or after the event, all deployment recognition devices 28 have an identical database 54, as does the central controller 32.”) and the satellite network sensor of that motion sensing unit (Para[0034], “synchronization between determined position of the deployment device for satellite information”. Para[0088] states about GPS receivers which reads on “satellite network sensor” as mentioned in page 13, line 5-10 of specification of instant application).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Chamdani in view of Miller and further in view of Martens et al. (WO 1996/029679 A1) (hereinafter Martens).
Regarding claim 7 the combination of Chamdani and Miller teaches the limitations of claim 4.
	The combination is silent with regards to wherein the pre-processing algorithm is a non-linear least squares estimation algorithm.  
	Martens teaches wherein the pre-processing algorithm is a non-linear least squares estimation algorithm (Page 15, line 13-16).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein the pre-processing algorithm is a non-linear least squares estimation algorithm as taught by Martens into the motion processing algorithm of Chamdani as modified by Miller since the technique of Martens is applied on motion processing algorithm. Therefore, this technique of using non-linear least square algorithm would facilitate better accuracy and maximum likelihood solution.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Chamdani in view of Miller and further in view of Lightbody et al. (TECHNIQUES IN RELATIVE RTK GNSS POSITIONING, 2010, Trimble Marine Division) (hereinafter Lightbody).
Regarding claim 10 the combination of Chamdani and Miller teaches the limitations of claim 8.
	The combination is silent with regards to wherein real time kinematic techniques are applied to enhance precision of the global navigation satellite systems-based motion data points
	Lightbody teaches wherein real time kinematic techniques are applied to enhance precision of the global navigation satellite systems-based motion data points (Page 3, right column, “RTK (real time kinematic) the reference receiver can now be mobile and broadcast precise GNSS signal collections”).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement wherein real time kinematic techniques are applied to enhance precision of the global navigation satellite systems-based motion data points as taught by Lightbody into the motion capturing and kinematic system of Chamber as modified by Miller since the technique of Lightbody is applied on motion and kinematic system. Therefore, this technique of using kinematic technique to enhance precision of data will ensure proper and reliable data collection. 

Response to Arguments
Applicant's arguments filed on 07/15/2022 have been fully considered
With regards to remarks about “Claim Rejection 35 U.S.C. 103”, the arguments are not persuasive. Examiner respectfully disagree for following reasons :
	Applicant argues – “Miller relates io Inertial navigational deployment and initialization (Title), e.g. for indoor navigation (•) |0027|). Miller is therefore not in the same technical field as the present application and Chamdani. which both relate to motion capture in which sensing devices are attached to different parts of a body of interest. It would therefore not have been obvious to modify Chamdani w ith the teachings of Miller, which falls within a different technical field. Furthermore, even if a person of ordinary skill in the art were to turn to Miller (which is not admitted). Applicant submits that such a person would still not arrive at the claimed invention.”
	Examiner respectfully disagree for following reasons:
According to the prior art of Miller , para [0030] teaches – “While the personal inertial navigation module 12 may be attached or associated with a user U in any known location on the body of the user U, one preferred and non-limiting embodiment provides for Some attachment arrangement or mechanism for removably attaching the module 12 to the user's boot B.”
Thus this prior art also shows that the sensors can be attached to different places of body of interest . So it is definitely an analogues art . Also this prior art is improving the  capturing and synchronizing the motion related data and helping to make the overall process error free . Thus it would be very obvious for an ordinary skill in the art to combine it with the primary art of Chamdani to get the benefit and solve the same problem of synchronization stated in the instant application.
	Applicant  further argues – “The Examiner states That  “Miller teaches . . . each time-stamped  motion dala point is timestamped  at the motion sensing unit at which il is generated . .(NFOA. p.4). However, this is incorrect. Since Miller discloses a central deployment recognition device 28 that synchronizes its internal clock to a time reference to produce a global broadcast message and timestamp, instead of an independent synchronization process taking place at individual sensors. Miller cannot be held to disclose or suggest:”
	Examiner respectfully disagree for following reasons:
First , the instant application never claims specifically that the synchronization is independent . 
The prior art of Miller clearly teaches in para [0080]- “In one preferred and non-limiting embodiment, location includes certain primary database 54 entries. These entries include, without limitation, data device 38 information and inertial navigation module 12 initialization status. The data device 38 information updates when a user U tags into the location network; and again, the associated event information can include time stamp information”
That means the inertial navigation module 12 which includes sensors such as 14 ( check Para [0062]) also includes time stamp information. Thus time stamp is already happening in the sensor device.
	Miller further teaches in Para [0079] – “As discussed above, all devices 28 and other components of the system 10 (i.e. this means other component such as the personal inertial navigation module 12 including its sensors 14 are synchronized) on the location network synchronize their internal clock to the GPS PPS time reference. This synchronization may occur directly from the GPS signal 80, such as at the deployment recognition device 28, or indirectly via a radio link, such as with the radio 46 and personal inertial navigation module 12. A common time reference permits time stamps and synchronization of information between different components. When an event occurs, such as when a user U tags in into the location network, or when a user U joins a long-range radio network, the deployment recognition devices 28 communicates this information, such that all devices 28 maintain a common database 54. Time synchronization permits a version control of database 54 entries, and new devices 28 that join the network download the latest database 54 after joining. Given sufficient time during or after the event, all deployment recognition devices 28 have an identical database 54, as does the central controller 32.”
From above paragraphs and discussion it is clear that time stamp is happening motion sensing unit level which is called “personal inertial navigation module 12” in this prior art. The time clock used for this motion sensor unit is also synchronized with satellite clock as claimed in the instant application.
Thus the rejection and prior art applied is still valid . The 103 rejection is maintained .

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Chamberlain et al. ( US 2005/0047275 A1 A1) – This art teaches global positioning receivers used to synchronize high precision clocks and provide position information.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        8/12/2022